DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1, 2, and 5, it is unclear how the claims have second and third annular seals when there is no limitation about first annular seal. Examiner considers that there is a first, second and third annular seals for examination purpose. Claims 3 – 4 and 6 – 20 are rejected as they depend on Claims 1 and 5.
Claim 9 recites the limitation "the first portion of the cavity" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the cavity", “the inner sealing leg”, “the body”, “the shaft” in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the sealing flange" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the sealing ring" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the body”, “the inner sealing leg”, “the sealing flange" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 9 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seubert (U.S. Patent # 3415581).

Regarding claim 1, Seubert discloses an annular seal stack assembly (seal assembly as shown in examiner annotated fig below), comprising: at least one second annular seal (as shown in examiner annotated fig below); a spacer disposed axially adjacent to the at least one second annular seal (as shown in examiner annotated fig below); and a third annular seal disposed axially adjacent to the spacer (as shown in examiner annotated fig below).

    PNG
    media_image1.png
    603
    865
    media_image1.png
    Greyscale


Regarding claim 2, Seubert discloses an annular seal stack assembly, comprising: at least one second annular seal (as shown in examiner annotated fig below) disposed towards a lower end of the seal stack (right end of seal stack as shown in examiner annotated fig below); a spacer disposed towards a lower end of the seal stack with respect to the at least one second annular seal (spacer towards right end of seal stack as shown in examiner annotated fig below); and a third annular seal disposed at the lower end of the seal stack assembly (third annular seal at the right side of seal stack as shown in examiner annotated fig below).

Regarding claim 3, Seubert discloses the seal stack assembly, wherein the seal stack assembly is configured to provide a seal between a housing and a shaft of an assembly (intended use limitation, seal between housing 5 and shaft 3).

 Regarding claim 4, Seubert discloses the seal stack assembly, wherein a cavity is formed between the housing and the shaft of the assembly (cavity between 5 and 3).

Regarding claim 5, Seubert discloses an assembly (as shown in examiner annotated fig below), comprising: a housing (5); a shaft (3) disposed within the housing (5); a cavity formed between the housing and the shaft (cavity between 5 and 3); and an annular seal stack assembly disposed in the cavity (seal assembly in the cavity as shown in examiner annotated fig below) and annularly about the shaft (as shown in examiner annotated fig below), wherein the annular seal stack is configured to provide a seal between the housing and the shaft (as shown in examiner annotated fig below), the seal stack assembly comprising: at least one second annular seal (as shown in examiner annotated fig below); a spacer disposed axially adjacent to the at least one second annular seal (as shown in examiner annotated fig below); and a third annular seal disposed axially adjacent to the spacer (as shown in examiner annotated fig below).

Regarding claim 6, Seubert discloses the assembly, wherein the cavity comprises a first portion ( portion of cavity with second annular seal) and a second portion (portion of cavity with third annular seal).

Regarding claim 9, Seubert discloses the seal stack assembly, wherein the second annular seal is disposed in the first portion of the cavity of the assembly (as shown in examiner annotated fig below).

Regarding claim 10, Seubert discloses the seal stack assembly, wherein the second annular seal is oriented in the cavity such that the inner sealing leg extends from the body inwardly at an angle towards the shaft and in the direction of the spacer (as shown in examiner annotated fig below).

Regarding claim 11, Seubert discloses the seal stack assembly, wherein the second annular seal is oriented such that the sealing flange is in contact with the shaft (as shown in examiner annotated fig below).

Regarding claim 12, Seubert discloses the seal stack assembly, wherein the sealing flange is substantially flat about a circumference or an outer diameter of the shaft (as shown in examiner annotated fig below).

Regarding claim 13, Seubert discloses the seal stack assembly, wherein the second annular seal is oriented such that the sealing ring is in contact with and forms an annular seal with the housing of the assembly (second annular seal in contact with 5 as shown in examiner annotated fig below).

Regarding claim 14, Seubert discloses the seal stack assembly, wherein the sealing ring comprises an O-ring, an energizing spring, or a spring energized seal (spring 17 in the second annular seal).

Regarding claim 15, Seubert discloses the seal stack assembly, wherein the seal stack assembly comprises a plurality of second annular seals (as shown in examiner annotated fig below).

Regarding claim 16, Seubert discloses the seal stack assembly, wherein the second annular seal comprises a main body portion comprising the body, the inner sealing leg (as shown in examiner annotated fig below), and the sealing flange of the second annular seal is formed from a thermoset, thermoplastic, or a combination thereof (Col 2, Lines 22 – 30).

Regarding claim 17, Seubert discloses the seal stack assembly, wherein the spacer comprises a rigid hollow component having a substantially uniform inner diameter and a substantially uniform outer diameter, a plurality of annular seals, other annular components, or a combination thereof (spacer is a hollow component with uniform inner and outer diameters as shown in examiner annotated fig below).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seubert in view of Li (U.S. PG Pub # 20200355270).
Regarding claim 7, Seubert discloses the seal stack assembly, wherein the second annular seal comprises a body (as shown in examiner annotated fig below), an inner sealing leg extending at an angle from the body (as shown in examiner annotated fig below), a sealing flange extending at an angle from an end of the inner sealing leg (as shown in examiner annotated fig below).
Seubert does not disclose a sealing ring disposed in a cavity formed in the body and on an opposing side of the body from the sealing leg and the sealing flange. 
However, Li teaches a sealing ring disposed in a cavity formed in the body (27 in cavity of ring 22, fig 4) and on an opposing side of the body from the sealing leg and the sealing flange (27 on opposite side from the sealing leg and flange of 22, fig 4). 
It would have been obvious to one of ordinary skilled in the art to combine the sealing ring of Li in the body of the second annular seal of Seubert to guarantee leak tightness between the base and the gasket (Li Para 0025).

Regarding claim 8, the combination of Seubert and Li discloses the seal stack assembly, further comprising: an energizing spring (Seubert 17) disposed between the body and the sealing leg and/or the sealing flange (body and flange of second annular seal of Seubert).

Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seubert in view of Schroeder (U.S. PG Pub # 20020153664).

Regarding claim 18, Seubert discloses the seal stack assembly, wherein the third annular seal comprises:

a jacket comprising a base (as shown in examiner annotated fig below), an inner sealing leg extending from the base (as shown in examiner annotated fig below), and an outer sealing leg extending from the base (as shown in examiner annotated fig below);

Seubert does not disclose a support ring disposed within the jacket; and

an energizing spring disposed between and in contact with the inner sealing leg of the jacket and the support ring.

However, Schroeder teaches a support ring disposed within the jacket (118 within 100, fig 5); and

an energizing spring disposed between and in contact with the inner sealing leg of the jacket and the support ring (114 between inner leg and 118, fig 5).

It would have been obvious to one of ordinary skilled in the art to combine the support ring and spring of Schroeder in the body of the third annular seal of Seubert so that the spring provides force to the sealing lip and support ring provides retention of the  spring within the seal.

Regarding claim 19, the combination of Seubert and Schroeder discloses the seal stack assembly, wherein the support ring comprises a substantially L-shaped, a substantially U-shaped, or a substantially rectangular component (Schroeder 118 is substantially L-shaped, fig 5).


Regarding claim 20, the combination of Seubert and Schroeder discloses the seal stack assembly, wherein the support ring is disposed in the jacket such that the support ring is in contact with the base, the inner sealing leg of the jacket, the outer sealing leg of the jacket, or a combination thereof (Schroeder 118 in contact with base and outer sealing leg of 100, fig 5).

    PNG
    media_image1.png
    603
    865
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675